DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
	This office action is responsive to the amendment filed on 01/24/2022 As directed by the amendment: claims 1, 7, and 12 have been amended, and claims 15-18 have been added.  Thus, claims 1-18 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 01/24/2022, with respect to the drawing objections have been fully considered and are persuasive. The new drawings filed are not considered new matter and overcome the drawing objection against the limitation of a plurality of half-knots. The drawing objection has been withdrawn. 
Applicant’s arguments, see page 10, filed 01/24/2022, with respect to the claim objection of claim 7 have been fully considered and are persuasive. The amendments to the claim overcome the minor informalities in the claim.  The claim objection of claim 7 has been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 01/24/2022, with respect to the rejections of claims 1 and 12 under USC 103 over Ozasa et al (US 20180028190 A1) in view of Strauss et al (US 20080228215 A1) have been fully considered and are persuasive. The amended claims 1 and 10 include the language “the knot disposed on the rod part of the detachable portion” and “whereby a knot is formed on the rod part of the detachable portion”, respectively, overcomes Strauss which is relied upon to teach in which the stretch-resistant member is knotted to the detachable portion. The examiner agrees with applicant that Strauss teaches a knot on an eyelet which is not a rod part. Therefore, the rejection has been withdrawn.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 04/15/2022.
The application has been amended as follows: The application has been amended as follows: The claims as filed on 01/24/2022 have been amended as follows (note that any unlisted claims remain as filed on 01/24/2022)
	In claim 4, line 3, deleted “the fixing structure includes” and inserted --the knot is-- before “at”. 
	In claim 5, line 3, deleted “the fixing structure includes” and inserted --the knot is-- before “a”.
	In claim 9, line 3, deleted “a” and inserted --the-- before “knot”. 
	In claim 15, line 3, deleted “a” and inserted --the-- before “knot”. 
	In claim 16, line 3, deleted “the fixing structure includes” and inserted --the knot is-- before “at”.
	In claim 17, line 3, deleted “a” and inserted --the-- before “knot”.
	In claim 18, line 3, deleted “a” and inserted --the-- before “knot”.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 1, the prior art of record fails to teach or render obvious an indwelling device for embolization comprising, inter alia, a fixing structure including a knot in which the stretch-resistant member is knotted to the rod part of the detachable portion, the knot disposed on the rod part of the detachable portion. Ozasa et al (US 20180028190 A1) teaches a device for embolization with as stretch-resistant member embedded within the rod part of the detachable portion, but not knotted around the rod part of the detachable portion. Strauss et al (US 20080228215 A1) teaches an embolization device with a stretch-resistant member knotted to the detachable portion but not knotted around the rod part of the detachable portion. Turovskiy et al (US 20100331948 A1) teaches a embolization device with a wire knotted around a rod part of a detachable portion, but does not disclose a stretch-resistant member knotted around a rod part of a detachable portion. Chen et al (US 20120209310 A1) teaches a vaso-occlusive device with a stretch resistant member wrapped around a rod part of a detachable portion but not that wrapped portion being a knot. 
For claim 12, the prior art of record fails to teach or render obvious a method for manufacturing an indwelling device for embolization comprising, inter alia, a fixing structure including a knot in which the stretch-resistant member is knotted to the rod part of the detachable portion, the knot disposed on the rod part of the detachable portion. Ozasa et al (US 20180028190 A1) teaches a device for embolization with as stretch-resistant member embedded within the rod part of the detachable portion, but not knotted around the rod part of the detachable portion. Strauss et al (US 20080228215 A1) teaches an embolization device with a stretch-resistant member knotted to the detachable portion but not knotted around the rod part of the detachable portion. Turovskiy et al (US 20100331948 A1) teaches a embolization device with a wire knotted around a rod part of a detachable portion, but does not disclose a stretch-resistant member knotted around a rod part of a detachable portion. Chen et al (US 20120209310 A1) discloses a vaso-occlusive device with a stretch resistant member wrapped around a rod part of a detachable portion but not that wrapped portion being a knot. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turovskiy et al (US 20100331948 A1) teaches a embolization device with a wire knotted around a rod part of a detachable portion, but does not disclose a stretch-resistant member knotted around a rod part of a detachable portion.
Chen et al (US 20120209310 A1) teaches a vaso-occlusive device with a stretch resistant member wrapped around a rod part of a detachable portion but not that wrapped portion being a knot
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771